PER CURIAM.
The judgment appealed from is affirmed on authority of State ex rel. Pittman v. Barker, 113 Fla. 865, 152 So. 682, 94 A.L.R. 1481; State ex rel. Waldron v. Wilkinson, 117 Fla. 463, 158 So. 703; State ex rel. Carter v. Platt, 131 Fla. 240, 179 So. 408; State ex rel. Kelley v. Golson, 153 Fla. 469, 14 So.2d 793; State ex rel. Bonner v. Engram, 124 Fla. 516, 168 So. 837.
There is no merit to the contention that the Duval County Teachers Tenure Act, Chapter 21197, Acts of 1941 controls the case. Section 231.35, Florida Statutes 1951, F.S.A., is the controlling law.
Affirmed.
ROBERTS, C. J., and TERRELL, SEBRING and MATHEWS, JJ., concur.